DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 12 April 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO03/054456, hereafter “Staufert”. As to claim 1, Staufert discloses a thermal conductivity changing unit comprising at least one thermal conductivity changing device 25 and a gas barrier film 1, 3 having an accommodation space in which the at least one thermal conductivity changing device is accommodated, wherein each of the at least one thermal conductivity changing device includes a pair of panels 1, 3 which are located to face each other 1, 3, and a spacer 6, 26 lying between the pair of panels to form a space between the pair of panels; see the Figures. Staufert also includes a switching mechanism 25, 28 disposed in the space to switch heat transferability between the pair of panels, and the gas barrier film 1, 3 being sealed such that an entirety of the accommodation space including the space is maintained in a depressurized state; see paragraph 63 of translation.
As to claim 3, the figures in Staufert show a plurality of devices 25 aligned orthogonal to panels 1, 3. 

As to claim 5, Staufert discloses this feature at 5, 25, 28.
As to claims 6-8, Staufert uses heating or electricity to perform switching; see paragraphs 83, 88-99 and 106. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over WO03/054456, hereafter “Staufert”. Staufert discloses a thermal conductivity changing unit comprising at least one thermal conductivity changing device 25 and a gas barrier film 1, 3 having an accommodation space in which the at least one thermal conductivity changing device is accommodated, wherein each of the at least one thermal conductivity changing device includes a pair of panels 1, 3 which are located to face each other 1, 3, and a spacer 6, 26 lying between the pair of panels to form a space between the pair of panels; see the Figures. Staufert also includes a switching mechanism 25, 28 disposed in the space to switch heat transferability between the pair of panels, and the gas barrier film 1, 3 being sealed such that an entirety of the accommodation space including the space is maintained in a depressurized state; see paragraph 63 of translation. However, Staufert does not disclose the claimed thickness/pressure relationship in his product. There is a well-known scientific principle known as the Knudsen effect that recognizes that the gas phase conductivity within insulation may be reduced when the mean free path of the gas approaches the thickness of the insulation space. Therefore, it would have been obvious to one of ordinary skill in the art through routine experimentation adjust the thickness of the partially evacuated space and pressure with said space in the product of Staufert so as to fall within the claimed range depending on the desired degree of insulation properties for a particular end use. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1-3 and 5-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,100,520. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims include all of the limitations of the instant claims.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,100,520 to Abe in view of Benson 5,318,108. Abe discloses the invention substantially as claimed; see claims 1-13. However, Abe does not discloses a bendable gas barrier film. Benson discloses a vacuum insulation panel that uses flexible barrier layers to provide a flexible insulation panel; see Fig. 5 and col. 5, lines 24-28. It would have been obvious to one of ordinary skill in the art to use flexible barrier layers in the product of Abe in view of Benson in order to form a flexible insulation panel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502.  The examiner can normally be reached on Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783